


OF APPEAL FOR ONTARIO

CITATION: Tippel (Re), 2017 ONCA 256

DATE: 20170327

DOCKET: C62503

Doherty, Huscroft and Miller JJ.A.

IN THE MATTER OF:  AUSTIN TIPPEL

AN APPEAL UNDER PART XX.1 OF THE
CODE

Dean Embry, for the appellant

Rachel Young, for the respondent

Julie Zamprogna-Ballès, for the Southwest Centre for
    Forensic Mental Health Care, St. Josephs Health Care London

Heard:  March 24, 2017

On appeal against the disposition of the Ontario Review
    Board, dated July 5, 2016.

APPEAL BOOK ENDORSEMENT

[1]

This is a difficult case.  The appellants conduct, while troubling, is
    close to the line in terms of satisfying the significant threat to the safety
    of the public requirement.

[2]

The evidence before the Board has been supplemented by fresh evidence referring
    to an event in December 2016.  We are satisfied that the record before the
    Board and the fresh evidence provides a basis upon which the Boards order
    could be justified.

[3]

The possibility of a conditional discharge was not considered by the
    Board or counsel.  It may be that there are no terms which could make the
    appellants release appropriate.  It is, however, imperative that on the next
    review all possibilities, including a release on terms be fully addressed by
    the parties and the Board.  We note that the appellant was at liberty on
    conditions for about four years (2008-2012).  He apparently functioned
    appropriately on a conditional discharge for some time.  That experience may
    assist in developing terms that could adequately protect the public while
    permitting the appellant to live in the community.

[4]

The appeal is dismissed.


